COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Terence Nathaniel Tompkins v. The State of Texas

Appellate case number:    01-12-00592-CR

Trial court case number: 1337275

Trial court:              232nd District Court of Harris County

        This case was abated and remanded to the trial court on September 17, 2012. In the order
of abatement, we directed the trial court to determine whether appellant had orally waived the
right to appeal, execute an amended certification of appellant’s right to appeal, determine
whether Randy Martin intended to represent appellant on appeal, and, if Randy Martin did not
intent to represent him, appoint new counsel. The trial court held a hearing on our abatement
order on October 3, 2012, and the reporter’s record of the hearing and a supplemental clerk’s
record have been filed with this Court. The supplemental records contain the trial court’s finding
that appellant did not orally waive his right to appeal, an amended certification showing that
appellant has the right to appeal, and an order appointing Patti Sedita to represent appellant on
appeal. Accordingly, we REINSTATE this case on the Court’s active docket.

      The reporter’s record is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 35.2, 35.3(c).

        Appellant’s brief is ORDERED to be filed within 30 days of the date the reporter’s
record is filed. See TEX. R. APP. P. 38.6(a).

       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: _______________________________________
                    Acting individually  Acting for the Court

Date: ______________________